Citation Nr: 0404587	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  00-25 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an extraschedular evaluation for non-
obstructive myocardiopathy with angina, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran had active military unverified service from March 
1970 to September 1971.
 
This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

When this matter was previously before the Board in June 
2001, the veteran's claim seeking entitlement to an increased 
rating for his non-obstructive myocardiopathy with angina was 
denied on a schedular basis only; in that same decision, the 
Board remanded the case to the RO for consideration of his 
entitlement to an increased rating on an extraschedular 
evaluation basis.  Because the RO has confirmed and continued 
its denial of the veteran's claim for an increased rating, 
the case has been returned to the Board for further appellate 
consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2003, in response to the Board's previous remand 
and in order to comply with the Veterans Claims Assistance 
Act (VCAA), the RO sent the veteran a letter containing 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) informing the veteran of the information and/ or 
evidence necessary for consideration of his claim of 
entitlement to extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), for non-obstructive myocardiopathy with 
angina.  The notice was returned to the RO as not 
deliverable.  The RO then undertook to try to contact the 
veteran and obtain a more recent address by calling his next 
of kin, mailing the notice to the veteran's brother, and 
attempting to obtain a good address from the Internet, the VA 
Medical Center data base, and the veteran's representative.  

After these attempts failed, the RO proceeded to issue a 
Supplemental Statement of the Case (SSOC) finding that an 
extraschedular evaluation for non-obstructive myocardiopathy 
with angina was not warranted.  The RO notified the veteran 
of its decision in a March 2003 letter mailed to the 
veteran's old address and also to the veteran's brother.

In June 2003, the RO contacted the veteran's bank, to which 
his benefits were being sent, and inquired about the 
veteran's current address.  The bank responded with an 
updated address and the RO subsequently forwarded the 
veteran's returned mail to the veteran at the more current 
address.  This mailing was not returned to the RO as 
undeliverable and the Board therefore concludes, under the 
presumption of regularity of the official acts of public 
officers, that the veteran received the mailing.  See 
Marciniak v. Brown, 10 Vet. App. 198, 200 (1998); Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994).

The Board notes that this mailing included a copy of the 
January 2003 VCAA notice and the March 2003 SSOC.  As a 
result, the RO provided the VCAA notice on the same date that 
the veteran received an unfavorable re-adjudication on his 
claim.  Because such action on the part of VA could be deemed 
to be prejudicial to the veteran as a premature denial of his 
claim, which could essentially nullify the purpose of the 
VCAA notice, the Board determines that remand of this matter 
is warranted for compliance with the statutory and regulatory 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(a).  
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's claim.
 
In view of the above, this matter is REMANDED to the RO for 
the following actions:
 
1.  The RO should send the veteran and his 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claim.

In the letter, the RO should inform the 
veteran of the information and/ or 
evidence necessary for consideration of 
his claim of entitlement to 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), for non-obstructive 
myocardiopathy with angina, which may 
include information, and medical or lay 
evidence that relates to such factors as 
interference with his employment status 
(i.e., employment, personnel, and medical 
data, etc.) as well as competent medical 
evidence documenting frequent periods of 
inpatient care, due solely to the 
service-connected disability at issue.  
With respect to employment records, 
particularly those relating to lost time 
and/ or sick leave, the RO should also 
request that the veteran furnish the 
names and addresses of all private and 
government (i.e., Federal, State, and 
local) employers for whom he has worked, 
and that he provide the approximates 
dates of any time lost and/or sick leave 
used as relevant to each identified 
employer.  Due the confidential nature of 
employment records, particularly those 
relating to lost time or sick leave, the 
RO should ask the veteran and his 
representative to provide this portion of 
the information and evidence.

2.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical, employment-personnel, or other 
records indicated by the veteran, it 
should follow the proper procedures under 
the Veterans Claims Assistance Act.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

3.  After completing the above-requested 
actions, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review the record, ensuring that 
the requested development has been 
completed.  The RO should also 
readjudicate the veteran's claim of 
entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1), 
non-obstructive myocardiopathy with 
angina.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




